DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 1, 5 and 10 have been amended and new claims 18-21 have been added as requested in the amendment filed July 28, 2022. Following the amendment, claims 1-21 are pending in the present application.

2.	Claims 3-4, 7-9, 13 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 10, 2022.

3.	Accordingly, claims 1-2, 5-6, 10-12, 14 and 18-21 are under examination in the current office action.


Information Disclosure Statement
4.	The information disclosure statement filed 28 July 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there are no dates for the cited references.  See MPEP § 609.01.  These references have been lined through and will not be printed on the face of any patent that issues from this application.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Withdrawn Claim Objections and Rejections
5.	The objection to claim 5 for minor informalities is withdrawn in view of applicant’s claim amendments.

6.	The rejections of claims 5 and 14 under 35 U.S.C. 112(b) for being indefinite, set forth a section 7 of the 03/29/2022 Office action, are withdrawn in view of applicant’s clarifying amendments to the claims.

7.	The rejection of claims 1-2 and 10-12 as being anticipated by Kobayashi et al. (2014), as set forth at section 10 of the 03/29/2022 Office action, is withdrawn in view of applicant’s claim amendments. As indicated by applicant, Kobayashi teaches patients having lung adenocarcinoma, which is a distinct disease from carcinoid of the lung. Note, however, that the rejection is maintained for claim 5, as discussed below.


Maintained and New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-2, 5-6, 10-12 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorek et al. (WO 2016/125148 A1; listed on IDS).  The rejection is maintained for reasons of record and as discussed below.
	Sorek et al. teach a method that comprises detecting autoantibodies in a subject sample, wherein the autoantibody profile can be used in the diagnosis of brain injury or other neurodegenerative conditions (see paragraph spanning pp. 3-4). With respect to amended claims 1 and 10, Sorek teaches that detection of autoantibodies in a biological sample is used to for diagnostic purposes, such as for the diagnosis of a disease, disorder or condition (see p. 45 lines 5-18). Sorek teaches that the disclosed methods may be used to diagnose brain injury, and defines brain injury to include chronic traumatic encephalopathy (CTE), as well as non-traumatic brain injury, such as Alzheimer's disease, Parkinson’s disease, Huntington’s disease, amyotrophic lateral sclerosis, brain tumor (i.e., all diseases of the central nervous system), multiple sclerosis (i.e., an autoimmune disease), or brain infections (i.e., encephalitis). See p. 15 lines 8-19.
Sorek discloses that serum IgG and/or IgM antibodies were tested for binding to various antigens, including Septin-7 (see Table 1 at p. 58), which lists Septin-7 peptides (SEQ ID NOs: 59 and 60). The present specification defines the term “variant” to include fragments of the full-length sequence (see at p. 15, 2nd paragraph of the instant specification). The Septin-7 peptide of Sorek is residues 417-430 of full-length human Septin-7, therefore meets the limitation of a variant of Septin-7 that is a sequence having 100% identity to a sequence (i.e., a fragment) of instant SEQ ID NOs: 1, 8 and 23, as in present claim 21. Sorek indicates that the biological sample obtained from the subject being tested may include plasma, serum, whole blood, cerebrospinal fluid (CSF), urine and saliva (p. 36 lines 20-24), which addresses claim 11. Therefore, Sorek provides for a method of detecting, in a sample from a patient, an autoantibody binding to a Septin-7 variant as in present claim 1, wherein the detecting is performed with a polypeptide comprising Septin-7 or a variant thereof, as in claim 2. 
	Regarding claim 6, Sorek teaches that the method of determining the reactivity of antibodies in the sample to the antigen (such as Septin-7) is performed by contacting the sample with an antigen probe under conditions allowing for a specific antigen-antibody complex may be formed, and quantifying the amount of antigen-antibody complex formed for each antigen probe (see p. 30 lines 3-10). For example, Sorek describes using an antigen microarray (see pp. 37-40) in which individual antigens are arranged on a chip in a defined array, and samples containing the autoantibodies specific for the antigen are contacted to the chip to allow binding to the spot containing the antigen, which forms an antigen-autoantibody complex. Such a complex is necessarily “isolated” on the array chip in order for it to be detected and quantified. Sorek also teaches that the autoantibodies may be isolated from a sample obtained or derived from the tested subject (see p. 28 lines 6-8). Such teachings also address new claims 18-19 reciting that the Septin-7 variant is immobilized to a carrier, and new claim 20 reciting that the carrier is a biochip. 
	And regarding claim 12, Sorek teaches that various immunoassays may be used in the disclosed diagnostic methods, such as ELISA, radiation counting (i.e., a radiolabeled immunoassay), and fluorescence detecting (i.e., immunofluorescence), among others (see p. 38 lines 15-22).
Response to Arguments
9.	In the response filed 07/28/2022, Applicant argues that Sorek relates to methods for diagnosing traumatic brain injury and Septin-7 is one of myriad of peptide mentioned in a list of brain injury-related antigens.  According to Applicant, Sorek does not provide any data that would indicate that autoantibodies binding to Septin-7 were identified, and therefore it would not be possible to determine whether Septin-7 and autoantibodies binding thereto might be useful to detect specific diseases as now recited in claim 1. Applicant further argues that Sorek does not teach the limitations of claims 5 or 6.
10.	Applicant’s arguments have been considered but are not persuasive. MPEP § 2123(I) states “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In the instant case, Sorek teaches a diagnostic method that comprises contacting a patient sera sample with a Septin-7 polypeptide in order to determine autoantibody binding, wherein the method is suitable for diagnosing brain injury that includes encephalopathy and encephalitis, as well as other neurological diseases, diseases of the central nervous system or autoimmune diseases (as in claim 10). Sorek’s teachings thus provide for all limitations of the presently claimed invention.
Note also that the presently claimed invention recites “comprising” language, and therefore there is nothing precluding the use of additional neural injury-related antigens on a biochip protein array, such as is taught by Sorek, for the detection of multiple different autoantibodies recognizing the different neural injury-related autoantigens.  The instant claims encompass this interpretation, as in claim 20 which recites a biochip. Accordingly, the teachings of Sorek still anticipate the invention presently recited in claims 1-2, 5-6, 10-12 and 18-21. 


11.	Claim(s) 1-2, 5, 10-11, 14, 18-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bahtz et al. (J. Neuroimmunol. 2014, 275(1-2), 2 pages; listed on IDS). The rejection is maintained for reasons of record and as discussed below.
	Bahtz et al. teach a method that comprises detecting autoantibodies in sera samples obtained from patients exhibiting paraneoplastic neurological syndromes (PNS), which addresses limitations of present claims 1 and 10-11. In particular, sera samples from a PNS patient, which contained autoantibodies to brain antigens, was contacted to rat brain sections and primary hippocampal neurons, allowed to bind, and form antigen-autoantibody complexes.  
Bahtz indicates that septins 3, 5, 6, 7 and 11 are reported to form a complex in hippocampal neurons.  Accordingly, Bahtz reports the detection of autoantibodies against this complex that comprises septin-7 as part of the complex along with one or more of septins 3, 5, 6 and 11, as in claim 14. Because claim 14 is dependent from claim 1, the broadest reasonable interpretation (BRI) of claim 1 must therefore include the detection of autoantibodies binding to a complex that comprises Septin-7, which is what is taught by Bahtz.
Claims 2 and 5 are anticipated because the complex to which the detected autoantibodies bind comprises a polypeptide comprising Septin-7. Claims 128-19 are anticipated because the BRI of Septin-7 immobilized to a carrier would include Septin-7 as part of a complex that is found in brain tissue sections, which meets the limitation of a carrier. Finally, the rat Septin-7 comprised by the brain tissue samples is a Septin-7 variant having a sequence that has at least 98.7% identity to the instant SEQ ID NO: 1.  See alignment below, wherein QY is the instant SEQ ID NO: 1 (human Septin-7) and Db is rat Septin-7 (NCBI Reference Sequence: NP_072138.2):
Query Match             98.7%;  Score 2225.5;  DB 1;  Length 436;
  Best Local Similarity   99.1%;  
  Matches  433;  Conservative  1;  Mismatches  2;  Indels  1;  Gaps   1;

Qy      1 MSVSARSAAAEERSVNSSTMVAQQKNLEGYVGFANLPNQVYRKSVKRGFEFTLMVVGESG 60
          |||||||||||||||| ||| || ||||||||||||||||||||||||||||||||||||
Db      1 MSVSARSAAAEERSVNCSTM-AQPKNLEGYVGFANLPNQVYRKSVKRGFEFTLMVVGESG 59

Qy     61 LGKSTLINSLFLTDLYSPEYPGPSHRIKKTVQVEQSKVLIKEGGVQLLLTIVDTPGFGDA 120
          ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     60 LGKSTLINSLFLTDLYSPEYPGPSHRIKKTVQVEQSKVLIKEGGVQLLLTIVDTPGFGDA 119

Qy    121 VDNSNCWQPVIDYIDSKFEDYLNAESRVNRRQMPDNRVQCCLYFIAPSGHGLKPLDIEFM 180
          ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    120 VDNSNCWQPVIDYIDSKFEDYLNAESRVNRRQMPDNRVQCCLYFIAPSGHGLKPLDIEFM 179

Qy    181 KRLHEKVNIIPLIAKADTLTPEECQQFKKQIMKEIQEHKIKIYEFPETDDEEENKLVKKI 240
          ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    180 KRLHEKVNIIPLIAKADTLTPEECQQFKKQIMKEIQEHKIKIYEFPETDDEEENKLVKKI 239

Qy    241 KDRLPLAVVGSNTIIEVNGKRVRGRQYPWGVAEVENGEHCDFTILRNMLIRTHMQDLKDV 300
          ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    240 KDRLPLAVVGSNTIIEVNGKRVRGRQYPWGVAEVENGEHCDFTILRNMLIRTHMQDLKDV 299

Qy    301 TNNVHYENYRSRKLAAVTYNGVDNNKNKGQLTKSPLAQMEEERREHVAKMKKMEMEMEQV 360
          ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    300 TNNVHYENYRSRKLAAVTYNGVDNNKNKGQLTKSPLAQMEEERREHVAKMKKMEMEMEQV 359

Qy    361 FEMKVKEKVQKLKDSEAELQRRHEQMKKNLEAQHKELEEKRRQFEDEKANWEAQQRILEQ 420
          |||||||||||||||||||||||||||||||||||||||||||||:||||||||||||||
Db    360 FEMKVKEKVQKLKDSEAELQRRHEQMKKNLEAQHKELEEKRRQFEEEKANWEAQQRILEQ 419

Qy    421 QNSSRTLEKNKKKGKIF 437
          |||||||||||||||||
Db    420 QNSSRTLEKNKKKGKIF 436
Response to Arguments
12.	In the response filed 07/28/2022, Applicant asserts that Bahtz shows that the antibody-containing serum from the patients did not react with immunoprecipitated Septins, HEK293-expresed Septin-7, nor with Septin-7 alone or in complex with Septin-11. Applicant argues that these results demonstrate that the use of Septin-7 was not successful in detecting autoantibodies to Septin-7, and therefore teach away from the present invention.
13.	Applicant’s arguments have been considered but are not persuasive. In contrast to applicant’s assertions, the present claims encompass the use of a complex that comprises Septin-7 along with one or more of Septins -3, -5, -6 and/or -11, as well as the detection of autoantibodies that bind to such a complex, as evidenced by the limitations of present claim 14. Therefore, the teachings of Bahtz are still on point to the broadest reasonable interpretation of the presently claimed invention. 
Furthermore, a true “teaching away" from a concept must be explicit, not just an otherwise general suggestion.  In the instant case, Bahtz clearly teaches that the detected sera autoantibodies bind to a complex that comprises Septin-7, which teachings meet the BRI of the present claims.


14.	Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (Biomedical Research (Tokyo), 2014, 35(2)L 133-143).  The rejection is maintained for reasons of record for claim 5 and is further applied to new claim 19 as discussed below.
	As amended, claim 5 now recites a method comprising contacting a sample from a patient, the sample comprising an autoantibody to Septin-7, with a polypeptide comprising Septin-7 or a variant thereof. Claim 19 recites that the polypeptide comprising Septin-7 is immobilized to a carrier.
Kobayashi et al. teach a method of detecting tumor-associated autoantibodies in serum samples obtained from patients (see abstract and Tissue and serum samples at p. 134). Kobayashi teaches the detection of autoantibodies in the serum samples that bound septin-7 (see Table 3). Two-dimensional immunoblotting was used to detect autoantibodies in the serum samples reactive to autoantigens found in tissue samples (see abstract and methods), which technique comprised contacting the serum samples to membranes containing autoantigen protein spots, which included Septin-7. Such teachings are thus on point to claim 5 reciting contacting the sample comprising a Septin-7 autoantibody with a polypeptide comprising Septin-7, and to claim 19 reciting that the polypeptide is immobilized to a carrier.
Response to Argument
15.	In the response filed 07/28/2022, applicant argues that lung adenocarcinoma and carcinoid of the lung are not the same disease, and thus Kobayashi is now silent on the diseases recited in the claims. Moreover with respect to claim 5, applicant argues that Kobayashi does not teach or suggest contacting a sample from a patient with an isolated antibody to Septin-7.
16.	Applicant’s arguments have been considered but is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a patient having carcinoid of the lung; an isolated antibody to Septin-7) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The teachings of Kobayashi provide for all elements of the presently claimed invention of claims 5 and 19, and therefore are anticipatory for these claims.  The rejection is thus maintained.


17.	Claim(s) 1-2, 5-6, 10-12 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Eyk et al. (WO 2013/138509 A1; listed on 02/22/2021 IDS).
	Van Eyk et al. teach a diagnostic method for the detection and quantification of autoantibodies to brain injury biomarker proteins such as Septin-7 (see p. 2 lines 2 and 11-13).  For example, Van Eyk teaches and claims a method that comprises collecting a biological sample from a subject, contacting the biological sample with a brain injury biomarker, detecting binding of the peptide with an autoantibody specific for the peptide, and detecting the presence and amount of autoantibodies to the brain injury biomarker peptides in the patient, wherein the brain injury biomarker peptide is Septin-7 (see p. 10 lines 17-28 and 32; and claims 51-54 at pp. 73-74). Van Eyk further teaches that the neural injury may include encephalopathy (see p. 3 lines 14-17; p. 16 lines 6-8). Thus, the teachings of Van Eyk provide for the limitations of present claims 1 and 10 regarding the patient having or suspected of having a disease (encephalopathy), claims 2 and 5-6 regarding use of a polypeptide comprising Septin-7, and claims 5-6 reciting contacting a sample comprising an autoantibody with a polypeptide comprising Septin-7.
	Regarding claim 11, Van Eyk discloses that the sample may be serum, plasma, whole blood, cerebrospinal fluid or saliva (see p. 3 lines 27-31).
	Regarding claim 12, Van Eyk teaches that the detection of autoantibodies is performed using an immunoassay such as ELISA, immunoprecipitation, or immunoblotting.
	Regarding claims 6 and 18-19, Van Eyk teaches immunoassays for detection of autoantibodies to Septin-7, which immunoassay formats comprise contacting a biological sample to a protein immobilized on a solid support, and then detecting binding of the autoantibody to the protein with a second binding agent (i.e., a sandwich immunoassay). See p. 40, line 10 – p. 43, line 7.  Isolation and detection of the complex formed by the autoantibody binding to the Septin-7 protein is this implicitly provided for by these types of immunoassays.
	With respect to claim 20, Van Eyk teaches that samples may be analyzed by means of a biochip comprising a solid substrate to which a capture reagent is attached (see p. 27 lines 7-19). Solid supports (i.e., carriers), such as beads, plates or resin, are also taught at p. 34 lines 28-30.
	And finally, with respect to claim 21, absent evidence to the contrary the Septin-7 polypeptide disclosed by Van Eyk would be expected to inherently possess a sequence having at least 95% identity to one or more of SEQ ID NOs: 1, 8, 22 and/or 23 as claimed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


18.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the carrier" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Conclusion
19.	No claims are allowed.

20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649